Name: Council Regulation (EEC) No 1119/89 of 27 April 1989 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 118 / 12 Official Journal of the European Communities 29 . 4 . 89 COUNCIL REGULATION (EEC) No 1119/89 of 27 April 1989 amending Regulation (EEC) No 1035 /72 on the common organization of the market in fruit and vegetables the intervention threshold results in a reduction in the basic and buying-in prices applying during the following marketing year ; whereas , for certain products , the date of the end of the period of application of the basic and buying-in prices for a given marketing year is very close to the date of entry into force of the basic and buying-in prices for the following marketing year; whereas , in order to permit the application of the thresholds mechanism, in such cases the scale of intervention during a period of 12 consecutive month overlapping with the marketing year should be permitted to be determined ; whereas that option must be reserved for products for which the basic and buying-in prices are fixed for nine months or more during the one marketing year, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , pursuant to Articles 16 (4), 18 ( 1 ) and 19 (2 ) of Regulation (EEC) No 1035 /72 (4 ), as last amended by Regulation (EEC) No 1010 / 89 ( 5 ), the prices at which products are bought in pursuant to Article 19 or 19a and the financial compensation paid pursuant to Article 18 are calculated on the basis of the buying-in price multiplied by the conversion factors ; Whereas producers of oranges , mandarins , satsumas and Clementines must be encouraged to present their surplus products for processing; Whereas the difference in upgrading of the product as a result of the application of the conversion factors were established for the requirements of the market for products consumed fresh and are not relevant for processing; Whereas there should therefore no longer be any variation in the withdrawal price for oranges , mandarins , satsumas and Clementines according to variety, size or mode of presentation and provision should be made for the withdrawal price for such products to be that of products in bulk in a means to transport , all varieties and sizes taken together; Whereas Article 16b (!) of Regulation (EEC) No 1035 / 72 lays down, on the one hand, that an overrun of the intervention threshold fixed for a product is to be assessed, depending on the product , on the basis of intervention during a marketing year or of the average intervention during several marketing years and , on the other hand, that the overrun of Article 1 Regulation (EEC) No 1035 /72 is hereby amended as follows : 1 . The following subparagraph is inserted after the second subparagraph of Article 16 (4): 'As regards sweet oranges , mandarins , satsumas and Clementines :  the factor defined , for each product , for the varieties or types used for fixing the basic price shall be applied to all types or varieties of that product ,  the factor defined for "mixed sizings" shall be applied whatever the size ,  the factor defined for products "in bulk in a means of transport" shall be applied whatever the form of packaging.' 2 . The following sentence is added to the end of the first subparagraph of Article 16b ( 1 ): 'The overrun of the intervention threshold fixed for a product may however be assessed on the basis of intervention during a period of 12 consecutive months where the basic and buying-in prices for that product are fixed for nine months or more during a marketing year .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the 1989 /90 marketing year. (&gt;) OJ No C 82 ,. 3 . 4 . 1989 , p. 51 . ( 2 ) Opinion delivered on 13 April 1989 (not yet published in the Official Journal). ( 3 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal). ( 4 ) OJ No L 118 , 20 . 5 . 1972 , p. 1 . H OJ No L 109 , 20 . 4 . 1989 , p. 3 . 29 . 4 . 89 Official Journal of the European Communities No L 118 / 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1989 . For the Council The President J. BARRIONUEVO PEÃ A